RIYKIND, LEONARD, Associate Judge.
Appellant was convicted of drug trafficking. We conclude from a careful examination of the entire record that a decidedly improper remark by the prosecutor in summation “[Y]ou don’t need fingerprints when you have got eyewitnesses ... and I could have brought in five others ...,” was harmless error because of the overwhelming evidence against appellant. See State v. Murray, 443 So.2d 955 (Fla.1984).
The remaining point on appeal concerns the validity of the Florida trafficking statute, § 893.135, Fla. Stat. (1981). It is constitutional. State v. Werner, 402 So.2d 386 (Fla.1981). State v. Benitez, 395 So.2d 514 (Fla.1981).
Affirmed.
HERSEY, J., concurs.
LETTS, J., dissents with opinion.